PER CURIAM:
Claimants brought this action to recover $387.71 for damages to their 1989 Chevrolet Beretta in an incident which occurred on February 20,1994.
The evidence adduced at the hearing of their claim on April 21,1994, established that claimant, Mark A. Jett, was driving their automobile with his wife and daughter as passengers. He was driving toward the Wallback exit of Interstate 79 on W. V a. Route 36 which is a two lane asphalt road. As claimant was proceeding easterly at approximately 40-45 miles per hour, he was driving up a little grade when his vehicle struck a hole at the edge of the pavement. He described the hole as being approximately thirteen inches in diameter and three to four inches in depth. The vehicle sustained damage to the right front tire and rim, and needed to be realigned. He had not traveled this road previously and he was unaware of the hole in the asphalt.
The county supervisor for respondent in Roane County, Clarence Boggs, testified that W.Va. Route 36 is a high priority road in Roane County. During the month of February 1994, respondent’s employees were involved in snow and ice removal activities. Holes in the road were patched with cold patch, a temporary patching material. Respondent’s records reveal that holes on W.Va. Route 36 were patched on February 18 and 19, 1994.
The Court is well aware that the winter months of January and February 1994 were months with severe weather conditions which impacted the conditions of all of the roads and highways throughout the State. The snow and rain created snow and ice conditions upon all of the roads and highways. Respondent, by necessity, concentrated its maintenance efforts upon snow and ice removal activities which had to take priority over all other maintenance activities.
As the claimants have failed to establish that respondent knew or should have known of the hole in the pavement on W.Va. Route 36 on the date of their accident, the Court is of the opinion that respondent was not negligent in its maintenance of W.Va. Route 36 on the date of *102claimants’ accident.
In view of the foregoing, the Court is of the opinion to deny this claim.
Claim disallowed.